11FITZSIMMONS, J.,
concurring, with reasons.
While I agree that the manifest error standard was replaced by one of a preponderance of the evidence, the mandated review does not end there. In addition, La. R.S. 49:964G(6) requires the reviewing court to “make its own determination and conclusions of fact by a preponderance of the evidence based upon 'its own evaluation of the record reviewed in its entirety,” after giving “due regard .to the agency’s determination of credibility issues.” After such an evaluation of the entire record, I respectfully concur.